Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of December 1, 2020 has been received and entered.  With the entry of the amendment, claims 11-20 are canceled, and claims 1-10 and new claims 21-26 are pending for examination.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on December 1, 2020 is acknowledged.

The Examiner notes that non-elected claims 11-20 have been canceled in the amendment of December 1, 2020.

Claim Objections
The objection to claim 1 is withdrawn due to the amendment of December 1, 2020, clarifying the claim language.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In new claims 22 and 24 it is required to transfer the substrate and as deposited EBC to a furnace and where the EBC is transferred to the furnace and heated to or above the first temperature without the as-deposited EBC cooling below 800 degrees Celsius after being deposited.  However, the disclosure as filed does not describe this sequence, and therefore the claims contain new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1, as amended, the second temperature is greater than “about 23 degrees Celsius” which because of the “about” would include temperatures somewhat below 23 degrees C.  The third further cooling temperature is to “about 23 degrees” which because of about can include somewhat above 23 degrees.  Further, the third period of time is not defined, and thus could apparently be zero. As a result, as worded, it appears that the cooling to the second temperature would be in the range of the third temperature and no time of actually cooling to the third temperature is required. This would mean that a two step cooling of different methods would not be required.  For the purpose of examination, from the arguments of applicant as to two cooling steps, it is understood that applicant is actually requiring that there be a further drop in temperature and a further third time period of greater than zero, but applicant should clarify what is intended, without adding new matter.  Dependent claim 21 refers to removing from the furnace, but the third period of time can still be zero, so further cooling itself does not seem to be required as worded.
Claim 23, line 11, “from the furnace the second temperature is reached” is confusing as worded as to what is required. Does applicant mean “from the furnace when the second temperature is reached” or “from the furnace after the second temperature is reached” or something else?  For the purpose of examination, either of the first two is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 23, the second temperature is greater than “about 23 degrees Celsius” which because of the “about” would include temperatures somewhat below 23 degrees 
Claim 26, lines 2-3, “the heat-treated EBC includes at least 95 weight percent crystalline phase” is confusing as to whether this means immediately after heat treating, after the second time period or after the third time period.  For the purpose of examination, after the third time period is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of claims from which they depend and are therefore also rejected.

 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 requires the second temperature to be about 500 degrees Celsius or less.  This is now required by claim 1, note lines 8-9, where claim 1 also now requires a minimum second temperature of greater than 23 degrees Celsius. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, et al “Phase and microstructure evolution in plasma sprayed Yb2Si2O7 coatings” (hereinafter Garcia article) in view of WO 2018/186308 (hereinafter ‘308) and EITHER Lumby et al (US 4127416) OR Arentzen (US 4474614).

Claims 1, 5: Garcia article provides a method that includes depositing an environmental barrier coating (EBC) of Yb2Si2O7 on a substrate by thermal spraying (plasma spraying) using a thermal spraying apparatus (plasma torch) to form an as deposited EBC (note discussion of EBC forming and Yb2Si2O7 use for such coatings, and testing with deposition of Yb2Si2O7 on pages 1477-1478, Table 1). The Yb2Si2O7 would be a rare earth silicate.   Garcia article further describes a desirable heat treatment and cooling for as deposited EBC (noting testing with heat treatment and cooling, page 1478, and a planned heat treatment and cooling that was tested, note page 1484, section 3.3 and figure 9), where there is heat treating the deposited EBC after deposition at or above a first temperature for a first period of time (note page 1484, section 3.3, and figure 9, such as heat treating at 1033 degrees C, where this can be considered a first temperature that is equal to the heating temperature, for example, for 20 hours), and there is cooling the EBC to a second temperature following the heat treatment at a controlled rate over a second period of time to form a heat treated EBC  on the substrate (note page 1484, section 3.3 where both the heating and cooling rate is indicated as 5 degrees C/min and figure 9, showing a steady cooling rate over a period of time after the 1300 degree C, and an end point temperature is shown on the chart).  This heat treatment and cooling work to increase the crystalline amount in the coating (note page 1484, section 3.3 where heating for crystallization described, and as sprayed described as amorphous, and figure 9), and therefore it would be understood that an 
(A) As to the second temperature being greater than about 23 degrees and less than or equal to 500 degrees, and after the cooling to the second temperature, cooling the EBC from the second temperature to about 23 degrees C at an uncontrolled rate over a third period of time,
As to the second temperature 500 degrees C or less, either, from Garcia article it would be understood that the cooling would be to below 300 degrees C, since further testing is done by cycling between 300 and 1200 degrees C (page 1484, section 3.3), so the temperature would be indicated to be cooled below this to allow such cycling heating, or furthermore, it would be at least suggested to one of ordinary skill in the art before the effective filing date of the claimed invention that the cooling would be to below 300 degrees C, since further testing is done by cycling between 300 and 1200 degrees C (page 1484, section 3.3), so the temperature would be at least suggested to be cooled below this to allow such cycling heating.  Furthermore, when describing further heating and cooling testing with similar 5 degree C/min heating and cooling, it is described using heating/cooling cycles from room temperature to 1300 degrees C (page 1478), which would further suggest that the cooling would be acceptably to room temperature as a known starting point for cycles.
Furthermore, as to a two stage cooling as claimed, Garcia article, as discussed above, describes a controlled rate of cooling as a part of a process that works to increase the crystalline amount of the coating, and notes for the Yb2Si2O7 that crystallization event occurs around 1050 degrees C, and notes heat treating around 1033 for crystallization (page 1484). ‘308 describes how for a silicon containing oxide, in this 
Lumby also describes making a ceramic product that includes silicon and oxygen (abstract), where the material can be heat treated to reduce glass phases and giving required crystallization, where heating is described for this material to a sintering temperature and then cooling at a cooled rate to a desired temperature (here at 70-90 degrees C/hr and also holding for a period of time at the desired temperature of 1300-1500 degrees C, and then allowing natural cooling to room temperature (column 3, lines 5-30 and note column 6, lines 20-50 with the example of initial heating to 1880 degrees C, controlled cooling rate to 1400 degrees C with holding at this temperature and then allowed to cool naturally to room temperature, where the product is largely absent a glass phase).
Arentzen describes forming refined copper with controlled cooling to control impurities in crystals of copper (abstract), where the copper is heated to melting (1120-1150 degrees C) and then cooled to a temperature of about 1080 degrees C or solidified (thus giving a heated temperature from which a desired crystallization is provided), and thereafter a controlled cooling of less than 20 degrees C/min is provided until a the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia article to cool the EBC after the heat treatment at a controlled rate over a second period of time to a second temperature to form a heat treated EBC on the substrate with desired crystallization and further after cooling to the second temperature then cool to about 23 degrees C (room temperature as described by applicant) at an uncontrolled rate as suggested by ‘308 and EITHER Lumby OR Arentzen with an expectation of providing an efficient and conventional cooling pattern with predictably acceptable results for crystallization without wasted controlling temperature time, since Garcia article would provide controlled cooling and the desire to crystallize, and ‘308 shows how with a silicon oxide material that has been heated and is then cooled at a controlled rate for a period of time for crystallization, after a period time of controlled cooling to a set point, there is a temperature past which crystallization hardly changes, and EITHER Lumby OR Arentzen also indicates that it would be known when providing a heated material and cooling at a controlled cooling rate to crystallize materials there is a point after which cooling can become natural/uncontrolled since the required crystallization has occurred and would not be further affected, and then natural/uncontrolled cooling is provided to room temperature/ambient, and from the different temperatures and cooling rates of such heating and crystallization points for different materials, it would have been obvious to optimize for the specific material being treated (here the Yb2Si2O7) for the set temperature at which cooling can pass from controlled to uncontrolled without 
(B) Furthermore, since the annealing scheme in Garcia article (and further in view of ‘308 and EITHER Lumby or Arentzen) with the heating and cooling is designed to provide desired crystallization, etc. it can be understood that the features of this annealing scheme would be selected including the described first temperature, first period of time, controlled rate and second period of time would be selected to increase the weight percent (amount) of crystalline phase in the heat treated EBC (page 1484, section 3.3 and figure 9). Or, alternatively, with the indication of Yb2Si2O7 as an EBC material, the noting that the  EBC needs crystallization before reaching the working temperature of the engines they were designed for (note pages 1477-1478) and crystalline and stable to achieve performance against water vapor corrosion (page 1480), and the designed annealing scheme with heating and cooling is designed to provide desired crystallization, etc (page 1484, section 3.3, and figure 9), it would have 
Claim 2: as to the first temperature of 850 degrees C, Garcia article describes a heat treatment at 1033 degrees C, for example (figure 9), and that would be above 850 degrees C.  As worded, the “first temperature” can be any temperature that is at or below the heat treatment temperature (note claim 1), and 850 degrees C would be such a temperature and thus can be considered the first temperature.  Alternatively, the 850 degrees C could be optimized from possible temperatures below 1033 degrees C as a reference temperature to indicate heating above this temperature, as no other requirements are needed as to the “first temperature”.
	Claim 3: As to the first temperature is within about 1000 to about 1200 degrees C, Garcia article, as discussed above for claim 1 would describe a temperature of 1033 degrees C for heating, and is within the claimed range (where the first temperature can be equal the heat treatment temperature) (figure 9, page 1484, section 3.3).  
	Claim 4: As to the controlled rate for cooling, Garcia article describes 5 degrees C/min (page 1484, section 3.3) in the claimed range.

	Claim 7: As to the percent crystallization in the heat treated coating after the third time period, Garcia article would indicate that there would be at least 50 wt% crystallization because the crystallization is indicated as occurring, and no more amorphous is indicated in figure 9, and note page 1481 noting crystallization and monoclinic phases), and alternatively, at the least Garcia article would suggest to optimize to provide the maximum amount of crystallization, noting the desire for crystallization (pages 1477-1478, 1480), and therefore the crystallization heat treatment would be provided to give maximum crystallization of over 50 wt% crystallization.
	Claim 8: As to the as deposited crystallization, it would be understood that Garcia article would describe how the as deposited coating (YbDS-9H, for example) can be fully amorphous (note figure 9, indicated as amorphous, and YbDS-9H sprayed coating indicated as fully amorphous (so no crystallinity, less than 50 wt% crystalline)) (page 1480).

Claims 9-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia article in view of ‘308 and EITHER Lumby OR Arentzen as applied to claims 1-8 above, and further in view of Margolies et al (US 2014/0363684).
Claims 9-10, as to prior to depositing, heat treating the substrate to a third temperature of at least about 800 degrees C, and depositing the EBC using the thermal spray apparatus while the substrate is at the third temperature,  Margolies further describes a process for applying EBC over the surface of an article to provide crystalline EBC (abstract), where the substrate is a heated to a temperature (3rd temperature as claimed) favoring crystal formation , and applying the coating to the surface of the article heated to this temperature (and maintaining the article at this temperature during coating) (abstract, 0017, 0022), where the coating can be by thermal spraying, including plasma sprayings (0021), and the coating material can include rare earth silicates  and other possible materials (oo27), and where after coating, the article can be further heat treated for 1-50 hours, for example, as a part of forming the crystalline coating (0024), and the temperature (3rd temperature) can be 800 degrees C to 1200 degrees C, for example (0018), where the use of the 3rd temperature can allow a coating with greater than 80% crystalline coating (0019).
Therefore, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia article in view of ‘308 and EITHER Lumby OR Arentzen to further provide a preheating of the substrate to a third temperature, such as 800 to 1200 degrees C to further favor crystalline coating formation and maintain this temperature during coating as suggested by Margolies to provide a further aid in getting a crystalline coating, since Garcia article indicates plasma spraying Yb2Si2O7 and heat treating to crystallize, and Margolies 
Claim 22: the preheating the substrate to a third temperature of above 800 degrees C and maintaining the temperature during thermal spraying is suggested as discussed for claims 9-10 above.  Furthermore, as to the as deposited EBC being above 800 degrees C after being deposited, this would be further suggested by Margolies, since with the heating provided to maintain the temperature during thermal spraying, including at least 1000 degrees C (0018, 0022, figure 2), this would be understood to also heat the coating  (noting figure 2 and the placement of inductor 102), and thus the as deposited coating would also be suggested to be above a temperature of above 800 degrees C (at least during the further application of material, and also initially after the final deposition due to heat from the maintaining).  Furthermore, as to transferring the substrate and as deposited EBC to a furnace for the heat treatment, at or above the first temperature of the first period of time, without cooling below 800 degrees C after being deposited, Margolies would further indicate that the substrate and deposited EBC can be transferred to a furnace for post deposition heat treating (note 0025, with post-coating heat treatment furnace, and the furnace would be understood to be not required for the deposition, for example, because not indicated required, and the article can be detached from a system/apparatus prior to a portion or all of the overall process, 0014, and thus the coated substrate would be predictably and acceptably transferred to the post coating furnace after the deposition). As to the transfer and heating in the furnace .

Claims 21, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia article in view of ‘308 and EITHER Lumby OR Arentzen as applied to claims 1-8 above, and further in view of Palmer et al (US 5362341).
Claim 21:   As to providing the cooling for the second period of time in a furnace at the cooled range, and then for cooling at the uncontrolled rate removing from the furnace when the EBC is cooled to the second temperature,
Palmer further describes how when providing heat treating of a provided article (here ingot 50) and then cooling the heat treated article, the article can be heated in a furnace for a period of time, then cooled in the furnace at a controlled rate for a certain period of time and then cooled to a desired further temperature (column 2,lnes 55-68), where for such a process, it is described that the further cooling can be by removing the article from the furnace after the cooling, and allowing the article to air cool (column 4, lines 20-35), thus giving a controlled cooling in the furnace and uncontrolled cooling outside of the furnace.

Claim 23: All the features of this claim would be provided by Garcia article in view of ‘308 and EITHER Lumby OR Arentzen as discussed for claim 1 and further in view of Palmer as discussed for claim 21 above.
Claim 25: As to the heat treated EBC including at least 95 wt% crystalline phase after the third time period, Garcia article would indicate that there would be at least 95 wt% crystallization because the crystallization is indicated as occurring, and no more 
	Claim 26: As to the as deposited crystallization, it would be understood that Garcia article would describe how the as deposited coating (YbDS-9H, for example) can be fully amorphous (note figure 9, indicated as amorphous, and YbDS-9H sprayed coating indicated as fully amorphous (so no crystallinity, less than 50 wt% crystalline)) (page 1480).  The heat treated EBC (at least after the third time period) is understood to include at least 95 wt% crystallization as discussed for claim 25 above.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia article in view of ‘308 and EITHER Lumby OR Arentzen, and further in view of Palmer as applied to claims 21, 23, 25 and 26 above, and further in view of Margolies et al (US 2014/0363684).
Claim 24: the features of claim 24 are suggested to one of ordinary skill in the art before the filing date of the claimed invention for the same reasons as discussed with regard to claims 9, 10 and 22 above using Garcia article in view of ‘308 and EITHER Lumby OR Arentzen, and further in view of Margolies, which provides all the features claimed in claim 24.

It is noted that the Sato reference was previously listed on the PTO-892 of December 4, 2020.

Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive. 
The Examiner notes the adjustments to the rejections due to the amendment to the claims, with the new use of WO ‘308 (with Sato as the translation), Lumby, Arentzen and Palmer as to various features of the claims in combination with Garcia article.  The new combinations of references provide all the features now claimed as discussed in the rejections above.
Applicant has argued that Sato/WO ‘308 would not disclose uncontrolled cooling, rater controlled cooling may be employed at a temperature below 500 degrees C.  The Examiner notes this argument, however, it is the Examiner’s position that Sat0/WO ‘308 would indicate that controlled cooling (at least as described) below 500 degrees C would not be considered necessary as hardly affecting the crystallization described in Sato/WO ‘308, and furthermore EITHER Lumby OR Arentzan would indicate the conventional cooling at controlled conditions to a set temperature when crystallizing and then providing uncontrolled/natural cooling below that to room temperature, as discussed in the rejection, so the combination would suggest why uncontrolled cooling would be provided after the controlled cooling.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718